             Case 3:21-cv-00006-RCJ-CLB Document 5 Filed 02/08/21 Page 1 of 3




1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      KEVIN A. KELLY,                                   Case No. 3:21-cv-00006-RCJ-CLB
5
             Petitioner,
6                                                       ORDER
             v.
7
      WARDEN PERRY RUSSELL, et al.,
8
             Respondents.
9

10

11

12           Kevin A. Kelly, a Nevada state prisoner, represented by counsel, has filed a
13   petition for writ of habeas corpus under 28 U.S.C. § 2254, claiming that the conditions of
14   his confinement at the Northern Nevada Correctional Center (NNCC) violate the federal
15   constitutional prohibition of cruel and unusual punishment because of the danger from
16   COVID-19 to which he is exposed. See Petition for Writ of Habeas Corpus (ECF No. 1).
17   Kelly claims that he is at high risk from COVID-19 because “[h]e is fifty-nine years old
18   and suffers from high blood pressure, obesity, and heart problems,” and, therefore,
19   “[a]ccording to the Centers for Disease Control (“CDC”) he is at high risk of severe
20   illness from COVID-19.” Id. at 7. Kelly seeks “release from confinement at NNCC and
21   asks that he be allowed to reside outside the prison, at least until he is vaccinated.” Id.
22   at 8.
23           After examining Kelly’s petition under Habeas Corpus Rule 4, the Court
24   determines that Kelly’s petition is not cognizable in habeas corpus. His claim must be
25   brought, if at all, in a civil rights action under 42 U.S.C. § 1983. This action will be
26   dismissed.
27           Federal law provides for two primary means for state prisoners to seek relief on
28   claims related to their imprisonment: petitions for writ of habeas corpus and civil rights
                                                    1
            Case 3:21-cv-00006-RCJ-CLB Document 5 Filed 02/08/21 Page 2 of 3




1    complaints. See Muhammad v. Close, 540 U.S. 749, 750 (2004); Nettles v. Grounds,

2    830 F.3d 922, 927 (9th Cir. 2016) (en banc). “Challenges to the validity of any

3    confinement or to particulars affecting its duration are the province of habeas corpus.”

4    Id. (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)).

5           This action, as pled by Kelly, concerns the conditions of his confinement, not the

6    fact or duration of his confinement.

7           The Supreme Court has not explicitly ruled out habeas as a vehicle for all

8    conditions-of-confinement claims. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1862 (2017)

9    (leaving open the question whether immigration detainees challenging “large-scale

10   policy decisions concerning the conditions of confinement imposed ... might be able to

11   challenge their confinement conditions via a petition for a writ of habeas corpus”);

12   Boumediene v. Bush, 553 U.S. 723, 792 (2008) (declining to determine “the reach of the

13   writ with respect to claims of unlawful conditions of treatment or confinement”); Bell v.

14   Wolfish, 441 U.S. 520, 526, n. 6 (1979) (leaving for “another day the question of the

15   propriety of using a writ of habeas corpus to obtain review of the conditions of

16   confinement”); Preiser, 411 U.S. at 499 (“When a prisoner is put under additional and

17   unconstitutional restraints during his lawful custody, it is arguable that habeas corpus

18   will lie to remove the restraints making custody illegal.”).

19          In Nettles, however, the Ninth Circuit Court of Appeals provided further guidance

20   regarding the intersection between habeas corpus and civil rights actions under 42

21   U.S.C. § 1983. In Nettles, a habeas action, a state prisoner challenged a prison

22   disciplinary action on constitutional grounds, claiming the improper disciplinary action

23   could affect his eligibility for parole. The Court of Appeals held that because the

24   petitioner’s claim did not fall within the “core of habeas corpus,” that is, it did not

25   necessarily implicate the “fact or duration” of his conviction or sentence, it must be

26   brought, if at all, in a civil rights action under 42 U.S.C. § 1983. Nettles, 830 F.3d at 925

27   (quoting Preiser, 411 U.S. at 487). The Court of Appeals noted that the Supreme Court

28   has suggested that civil rights actions under 42 U.S.C. § 1983 are the exclusive vehicle
                                                    2
            Case 3:21-cv-00006-RCJ-CLB Document 5 Filed 02/08/21 Page 3 of 3




1    for state prisoners’ claims that fall outside the core of habeas. See id. at 929–31. The

2    Court stated:

3           The [Supreme Court] has long held that habeas is the exclusive vehicle for
            claims brought by state prisoners that fall within the core of habeas, and
4           such claims may not be brought in a § 1983 action. See, e.g., Wilkinson v.
            Dotson, 544 U.S. 74, 81–82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005)
5           (characterizing the Court’s precedents as holding “that a state prisoner’s §
            1983 action is barred (absent prior invalidation)—no matter the relief
6           sought (damages or equitable relief), no matter the target of the prisoner’s
            suit (state conduct leading to conviction or internal prison proceedings)—if
7           success in that action would necessarily demonstrate the invalidity of
            confinement or its duration”). Based on our review of the development of
8           the Court’s case law in this area, we now adopt the correlative rule that a
            § 1983 action is the exclusive vehicle for claims brought by state prisoners
9           that are not within the core of habeas corpus.
10   Nettles, 830 F.3d at 927.

11          Therefore, following Nettles, this Court concludes that Kelly’s claims, challenging

12   the conditions of his confinement, and not the fact or duration of his confinement, are

13   not within the core of habeas corpus, and are not cognizable in this habeas corpus

14   action. Kelly’s claim must be brought, if at all, as a civil rights action pursuant to 42

15   U.S.C. § 1983.

16          IT IS THEREFORE ORDERED that this action is dismissed.

17          IT IS FURTHER ORDERED that, as jurists of reason would not find this ruling

18   debatable, the petitioner is denied a certificate of appealability.

19          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

20   judgment accordingly.

21

22          DATED THIS 8th day of February, 2021.
23

24
                                                        ROBERT C. JONES,
25                                                      UNITED STATES DISTRICT JUDGE
26

27

28
                                                   3
